COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Hodges
Argued at Richmond, Virginia


KIMBERLY ELAINE BROOKS
                                            MEMORANDUM OPINION * BY
v.   Record No. 0898-01-2                JUDGE JERE M. H. WILLIS, JR.
                                                 MAY 14, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                      Cleo E. Powell, Judge

          John B. Mann (Levit, Mann & Halligan, on
          briefs), for appellant.

          Jennifer R. Franklin, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Kimberly Brooks was convicted in a bench trial of

(1) attempted malicious wounding, in violation of Code §§ 18.2-51

and 18.2-26; and (2) felony hit-and-run, in violation of Code

§ 46.2-894.   On appeal, she contends that the evidence was

insufficient to support those convictions.    We disagree and affirm

the judgment of the trial court.

                            I.   BACKGROUND

     On June 12, 2000, Kimberly Brooks went shopping with her

six-year-old daughter at Hecht's department store located at

Chesterfield Towne Center mall.     While in Hecht's, Brooks met


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
her sister, Juanita Williams, and two of her sister's friends

who were shopping there as well.   While they were in the store,

Marc Avinger, a Hecht's loss prevention employee, observed

Williams shoplift merchandise from the store.

     As the group of women left Hecht's, Avinger followed them

outside.   On the sidewalk, Avinger told Williams she was under

arrest for shoplifting.    As she turned and began to hand him the

bag of merchandise, he handcuffed her.   Williams immediately

began to struggle with Avinger.    They fell to the ground in the

mall parking lot and continued to struggle.   While on the ground

attempting to apprehend Williams, Avinger was punched, hit, and

kicked by one of Williams' unidentified friends.

     During the melee, Avinger looked up and saw Brooks driving

a white, four-door automobile toward him.   She bumped his left

side with the car.   Williams got up to enter the rear driver

side door of the car.   Avinger attempted to prevent her from

entering the vehicle and in the process, the car ran over his

ankle twice.   Eventually he lost his footing and was dragged

eight to ten feet alongside the car.    The car stopped and, with

the help of the store manager, Kimberly Smith, Avinger pulled

Williams out of the car.

     Robyn Hilton, a store employee, attempted to get the car's

license plate number.   She went to the front of the vehicle, at

which time Brooks accelerated and hit Hilton with the car,

knocking her to the ground.   Brooks drove away from the scene

                                - 2 -
without stopping and giving the information required by Code

§ 46.2-894.

        Avinger suffered a contusion on his right ankle and a large

scrape on his kneecap.    Hilton suffered a bruised hip and a sore

back.

        The grand jury indicted Brooks for two counts of attempted

malicious wounding, in violation of Code §§ 18.2-51 and 18.2-26

and one count of felony hit-and-run, in violation of Code

§ 46.2-894.    In a bench trial, the trial court convicted Brooks

of attempted malicious wounding of Avinger and felony

hit-and-run.    It acquitted her of attempted malicious wounding

of Hilton.    It sentenced her to five years incarceration for the

attempted malicious wounding of Avinger and five years for the

felony hit-and-run.    The court suspended four years and two

months of each sentence with the remaining time to be served

concurrently.    Brooks appeals that judgment.

                             II.    ANALYSIS

        Brooks contends that the evidence was insufficient to

convict her of attempted malicious wounding and felony

hit-and-run.    She argues that the Commonwealth failed to prove

beyond a reasonable doubt that she had a specific intent to hit

Avinger and that she knew that an accident had occurred.    We

disagree.

                  Where the sufficiency of the evidence
             is challenged after conviction, it is our
             duty to consider it in the light most

                                   - 3 -
             favorable to the Commonwealth and give it
             all reasonable inferences fairly deducible
             therefrom. We should affirm the judgment
             unless it appears from the evidence that the
             judgment is plainly wrong or without
             evidence to support it.

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).     See also Code § 8.01-680.

        The court made the following factual findings:

             With regard to the charge of attempted
             malicious -- the charge with regard to Mr.
             Avinger, the evidence is that you drove
             toward him, moving straight at him, bumped
             him with the car, and then, during the
             ensuing struggle, dragged him 8 to 10 feet.
             That's what I find the facts to be. On that
             charge I find you guilty.

             With regard to the charge against Ms.
             Hilton, the evidence is you had started to
             move, you were moving, she's moving, the
             vehicle hits her as she steps in front of
             the car. On that charge I find you not
             guilty of the intent to injure her, not
             being where she steps in front of you as you
             were moving.

             With regard to the felony hit-and-run, when
             you dragged and you hit him and at the point
             your sister can't get into the car, you
             proceeded to leave without giving the
             necessary information. I find you guilty of
             that offense.

The evidence supports these findings.

        Thus, the evidence at trial established that Brooks drove

her car to assist Williams in her escape.    As Williams and

Avinger wrestled on the parking lot ground, Brooks drove her car

up to their location, directly at Avinger, and bumped his left

side.    She ran over his ankle twice.   While Avinger was still

                                 - 4 -
struggling with Williams, Brooks screamed at him, "Stop it.    Let

her go.   She didn't do anything wrong."   Avinger was

subsequently dragged eight to ten feet when he lost his footing.

In the process, Brooks hit Hilton, knocking her to the ground.

This scenario supports the inference that Brooks intended to

maim, disfigure, disable or kill Avinger and that she knew that

she had injured him.

     Brooks then fled the scene of the incident, without

stopping and giving the information required by Code § 46.2-894.

She did not return.

     The judgment of the trial court is affirmed.

                                                         Affirmed.




                               - 5 -